COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
IN RE:  JOHN A. ARNOLD,
 
                            Relator.
 
 


 
 '
 
'
 
'
 
'
 
'


 
 
 
 
No. 08-04-00015-CR
 
AN ORIGINAL PROCEEDING
 
IN MANDAMUS




 
MEMORANDUM
OPINION
John A. Arnold has filed a petition
for writ of mandamus, complaining of the trial court=s handling of his petition for writ
of habeas corpus.  This Court does not
have jurisdiction over matters related to post-conviction writs of habeas
corpus.  See Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st
Dist.] 2001, orig. proceeding). 
Accordingly, the petition for writ of mandamus is dismissed for lack of
jurisdiction.
 
SUSAN
LARSEN, Justice
February 12, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)